Egan, J.
By Art. 3274 C. C. such privilege (that for materials furnished) confers no preference over creditors who have acquired a mortgage, unless the act or the evidence of debt is recorded on the day that the contract is entered into. If that is not done it takes effect only from the date of registry. In this case that was subsequent to the registry of the plaintiff’s mortgage to which therefore the privilege, not having been recorded the day it was acquired, must yield.

Decreed accordingly.